Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Shalbhadra Bafna, M.D.,
(NPI: 1497921621),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-498
Decision No. CR2419

Date: August 23, 2011

DECISION

Based upon the written record of this case, including the materials submitted by both the
Centers for Medicare and Medicaid Services (CMS) and Petitioner, Shalbhadra Bafna,
M.D., I conclude that the undisputed evidence establishes that CMS properly enrolled
Petitioner as a provider in the Medicare program effective November 11, 2010.

I. Background

Petitioner filed a hearing request and challenged the effective date of his enrollment in
the Medicare program. Petitioner alleges that he should have been enrolled as of an
earlier date than November 11, 2010, the date when CMS’s contractor determined that
Petitioner was eligible for enrollment, and asks that his Medicare billing privileges be
reactivated effective September 1, 2010. The case was assigned to me for a hearing and a
decision.

CMS subsequently filed a pre-hearing brief (CMS Br.) and moved for summary
judgment. Petitioner opposed CMS’s motion and filed a response (P. Br.). CMS filed
eleven proposed exhibits, which it designated CMS Exhibit (Ex.) 1 - CMS Ex. 11.
Petitioner filed seven proposed exhibits, which he designated P. Ex. 1 — P. Ex. 7. I
receive all of the parties’ proposed exhibits into the record of this case.

Neither party proffered direct testimony of any proposed witnesses or indicated that they
would call witnesses at a hearing. Thus, I decide this case based on the written record.

II. Issue, Finding of Fact, and Conclusion of Law
A. Issue
The issue in this case is whether:

1. CMS’s contractor and CMS properly determined Petitioner’s effective
date of Medicare enrollment to be November 11, 2010.

B. Finding of Fact and Conclusion of Law
I make the following finding of fact and conclusion of law (Finding).

I. CMS correctly determined that the effective date of Petitioner’s
Medicare enrollment is November 11, 2010.

The effective date of a physician’s enrollment in Medicare is governed by regulations at
42 C.F.R. § 424.520(d). The effective date of enrollment for a physician may only be the
later of two dates: the date when the physician filed an application for enrollment that
was subsequently approved by a Medicare contractor charged with reviewing the
application on behalf of CMS; or the date when the physician first began providing
services at a new practice location. Jd. The regulations do not empower CMS or me to
grant an earlier effective date, nor may I waive the regulations’ criteria.

The undisputed facts of this case are as follows. On October 18, 2010, Wisconsin
Physicians Service Insurance Corporation (WPS), a Medicare contractor operating on
CMS’s behalf, notified Petitioner that his Medicare Provider Transaction Access Number
(PTAN) and his associated National Provider Identifier (NPI) were deactivated effective
October 16, 2010, due to twelve consecutive months of non-billing. CMS Ex. 1. In the
deactivation notice, WPS advised Petitioner that he could reactivate his Medicare billing
privileges by submitting a Medicare enrollment application via the online Provider
Enrollment, Chain, and Ownership System (PECOS) or via mail. Jd. On November 11,
2010, Petitioner filed an enrollment application. CMS Ex. 2, CMS Ex. 3; P. Brat 1. On
February 3, 2011, WPS informed Petitioner that the application he submitted was
incomplete and advised Petitioner that he needed to submit additional information. CMS
Ex. 4. Petitioner timely submitted the requested information on February 8, 2011. CMS
Ex. 5. On February 17, 2011, WPS informed Petitioner that his Medicare enrollment
application was approved and that his billing privileges were reactivated effective
November 11, 2010. CMS Ex. 6. Petitioner was dissatisfied with this determination and
requested reconsideration. On May 17, 2011, WPS issued a reconsideration decision and
affirmed the decision to grant Petitioner a reactivation date of Medicare billing privileges
effective November 11, 2010. CMS Ex. 10.

The undisputed facts establish that the earliest date when CMS could have approved
Petitioner’s application was November 11, 2010. 42 C.F.R. § 424.520(d). Petitioner
does not assert that there are any facts that would entitle him to an earlier enrollment date
pursuant to the requirements of 42 C.F.R. § 424.520(d). Notably, he does not contend
that he filed a valid application on any date prior to November 11, 2010. Petitioner also
does not deny that his Medicare enrollment was properly deactivated.

Instead, Petitioner argues that his November 11, 2010 application was submitted as a
“new enrollee” in Medicare. P. Br. at 1. Petitioner further claims that he received
information by “voice communication” indicating that he did not need to file a separate
application for a new practice location. Jd. Petitioner also asserts that he began seeing
patients at the Behavior Center of Michigan on September 12, 2010, and this entity
submitted an application for Medicare participation on Petitioner’s behalf, without his
nowledge. P. Br. at 2. Petitioner attaches this application, dated October 27, 2010,
seeking assignment of benefits from Petitioner to Behavior Center of Michigan effective
September 19, 2010. P. Ex. 1. Petitioner argues, however, that this application is invalid
because his signature was forged by someone else. P. Br. at 2-4. Despite asserting that
the Behavior Center of Michigan application is forged, Petitioner subsequently argues
that it would have been better if CMS has processed that application so he “could have
been saved all of this trouble and agony.” P. Br. at 3. Petitioner also makes several
assertions regarding the unfairness of the delay in the processing his application.
Petitioner claims he repeatedly called CMS while awaiting the assignment of his PTAN
without positive results and contends that his application was “not looked after
expeditiously.” P. Br. at 2.

Even if true, Petitioner’s arguments provide no ground for me to grant Petitioner an
earlier effective date. The regulation does not distinguish between “new enrollee” and
“reactivation” applications, when determining the effective date of a physician’s
participation in Medicare. Nor does the issue of Petitioner’s practice location affect the
effective date of his Medicare participation. Petitioner received an effective date based
upon the date he filed a valid application, and his practice location had nothing to do with
CMS’s effective date determination. Also, Petitioner now wants a previous forged, hence
invalid, application to be used to establish an effective date of Medicare participation
prior to November 11, 2010. Obviously, Petitioner cannot have it both ways. If the prior
application is forged, as Petitioner contends, then CMS could not process it. Thus,
Petitioner cannot receive an effective date based upon the filing of this application.
Petitioner also states that CMS delayed the processing of his application but has provided
no evidence to support this assertion. Moreover, this is an equitable argument that I have
no jurisdiction to hear and decide. None of Petitioner’s arguments show as a matter of
fact that he filed a valid application on an earlier date than CMS determined or that the

contractor or CMS incorrectly applied the regulatory criteria.

Petitioner received the earliest possible effective date of Medicare participation under the
applicable regulations. Despite the fact that the application received by the CMS
contractor on November 11, 2010 was incomplete and required Petitioner to provide
additional information, CMS granted Petitioner an effective date based upon the date
CMS originally received it. The CMS contractor approved Petitioner’s application on
February 17, 2011, effective November 11, 2010, shortly after receiving the additional
information from Petitioner on February 8, 2011.

Petitioner points to no source of authority for me to grant him an exemption from
regulatory compliance. Moreover, I have no authority to declare statutes or regulations
invalid or ultra vires. 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“An
ALJ is bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”). Thus, I have no authority to address Petitioner’s arguments
or to change Petitioner’s Medicare enrollment date based upon equitable considerations.
Nor do I have authority to consider a challenge to the way in which this Department
implements regulations.

Petitioner submitted an application that was subsequently approved by the contractor on
November 11, 2010, and CMS’s determination of Petitioner’s effective date of Medicare
enrollment was entirely consistent with regulatory requirements.

/s/
Steven T. Kessel
Administrative Law Judge

